 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CAMERON MORFIN,                                    No. 2:17-cv-2343 MCE CKD P
12                        Plaintiff,
13            v.                                         ORDER
14    G. PEREZ, et al.,
15                        Defendants.
16

17          On December 13, 2018 defendant Perez filed a motion for summary judgment. Plaintiff

18   has not opposed the motion. Good cause appearing, IT IS HEREBY ORDERED that within

19   thirty days of the date of this order, plaintiff shall file an opposition to the motion for summary

20   judgment or a statement of non-opposition. Failure to comply with this order will result in

21   dismissal of this action pursuant to Federal Rule of Civil Procedure 41(b).

22   Dated: January 16, 2019

23

24

25

26

27   1
     morf2343.46
28
